Citation Nr: 0810303	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-27 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for loss of vision in 
the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  An unappealed March 2000 rating decision denied the 
veteran's claim to reopen the issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of vision in the right eye.

2.  In August 2003, a claim to reopen the issue of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the right eye was 
received.

3.  Evidence associated with the claims file since the 
unappealed March 2000 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the right eye.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of vision in the right eye is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in March 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  A VA examination and a VA 
medical opinion were provided to the veteran in connection 
with his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

An unappealed rating decision in March 1998 denied the 
veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for loss of vision in 
the right eye on the basis that the evidence failed to 
establish a relationship between the disability and VA 
medical care.  The relevant evidence of record at the time of 
the March 1998 rating decision consisted of the veteran's 
service medical records and VA medical treatment records 
dated from August 1985 to December 1997.  The veteran did not 
file a timely notice of disagreement after the March 1998 
rating decision.  Therefore, the March 1998 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2007).

In September 1999, the veteran filed a claim to reopen the 
issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for loss of vision in the 
right eye.  An unappealed rating decision in March 2000 
denied the veteran's claim to reopen the issue of entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of vision in the right eye on the basis that 
new and material evidence had not been submitted.  The 
additional relevant evidence of record at the time of the 
March 2000 rating decision consisted of VA medical treatment 
records dated from December 1997 to January 2000.  The 
veteran did not file a notice of disagreement after the March 
2000 rating decision.  Therefore, the March 2000 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in September 2004 that new and 
material evidence was presented to reopen the claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the right eye, this 
decision is not binding on the Board.  The Board must first 
decide whether evidence has been received that is both new 
and material to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  Consequently, the Board 
will adjudicate the question of whether new and material 
evidence has been received, furnishing a complete explanation 
as to its reasons and bases for such a decision.

In August 2003, a claim to reopen the issue of entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of vision in the right eye was received.  The 
relevant evidence of record received since the March 2000 
rating decision includes letters from a private physician 
dated in August 2003 and September 2003, VA medical treatment 
records dated in January 2004 and May 2004, a December 2004 
statement from the veteran, a January 2005 VA eye examination 
report, and an April 2005 VA eye medical opinion.  All of the 
relevant evidence received since the March 2000 rating 
decision is "new" in that it was not of record at the time 
of the March 2000 decision.

However, the new evidence is not material as it does not 
raise a reasonable possibility of substantiating the claim.  
The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002); see also 38 C.F.R. §§ 3.358, 3.361 (2007).  
Accordingly, in order for there to be a reasonable 
possibility of substantiating the claim, the new evidence 
must show one of the above two elements.  The only medical 
evidence of record that provides any opinion on the matter 
are the September 2003 letter from a private physician and 
the April 2005 VA eye medical opinion.

The September 2003 letter stated that

[i]t is certainly possible that earlier 
removal of the left eye may have reduced 
the inflammation in the right and 
preserved some vision.  The steps that 
were taken were appropriate and standard 
medical care for the inflammation that 
did present in the right eye.  However, 
looking back on it, a different course of 
events may have led to a better outcome.

As is apparent in this quote, the private physician 
specifically stated that the actions taken by VA medical 
personnel were "appropriate and standard medical care" for 
the veteran's condition.  Accordingly, this statement 
actively refutes any contentions that the veteran's loss of 
vision in the right eye was due to a deficiency by VA.

Furthermore, even if the private physician's statements are 
interpreted to indicate that the loss of vision in the right 
eye was not foreseeable, it simply stated that it was 
"possible" that some vision could be preserved and "may" 
have resulted in a different outcome.  The Board notes that 
the words "possible" and "may" are entirely speculative 
and do not create an adequate nexus for the purposes of 
establishing causality.  Moffitt v. Brown, 10 Vet. App. 214, 
228 (1997) (finding that a physician's opinion that renal 
insufficiency may have been a contributing factor in the 
veteran's overall medical condition too speculative to 
constitute new and material evidence to reopen cause of death 
claim; Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(stating that on a claim to reopen service connection, a 
statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  Accordingly, the 
September 2003 letter does not show either of the 2 elements 
listed above which are required to substantiate the veteran's 
claim.  As such, the September 2003 letter does not raise a 
reasonable possibility of substantiating the claim.

The April 2005 VA eye medical opinion was specifically 
provided to comment on the veteran's claim.  The examiner 
stated that

I do NOT believe that the physician[s] 
can be faulted for offering the care that 
they did to this patient because it is 
possible that the patient refused the 
option of enucleation when it possibly 
was offered at that time.  The current 
level of care now state that in severe 
penetrating trauma with prolapsed uvea 
and a poor visual outcome, it is 
recommended to a patient to undergo early 
enucleation to avoid the possibility of 
sympathetic ophthalmia; however, 
considering that the patient apparently 
was lost to follow-up over an extensive 
periods of time, had a positive [syphilis 
test], and the possibility that the 
doctors performed measures to preserve 
the patient's left eye, it is NOT 
appropriate to place any blame on his 
physicians for the patient's final 
result.

In summary, based upon all of the 
information that was provided to me I 
must say that I cannot resolve this issue 
without resort to mere speculation as all 
of the evidence and information provided 
to me is incomplete and blame cannot be 
placed on either the patient or physician 
for the result that occurred in this 
situation.

This opinion states that the VA medical personnel were not at 
fault in their actions and that an opinion could not be 
provided without resort to mere speculation.  While the 
opinion appears to be contradictory and conflicting in this 
regard, it cannot be interpreted to show that the veteran's 
loss of vision in his right eye was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care or an event which was not reasonably 
foreseeable.  Accordingly, the April 2005 VA eye medical 
opinion does not show either of the 2 elements listed above 
which are required to substantiate the veteran's claim.  As 
such, the April 2005 VA eye medical opinion does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, none of the "new" evidence is material as it 
does not raise a reasonable possibility of substantiating the 
claim.

As such, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the right eye.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for loss 
of vision in the right eye is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


